IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


LAN TU TRINH,                             : No. 315 EAL 2017
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
KATHLEEN LIEN TRINH A/K/A LEIN            :
BICH TRINH AND LT INTERNATIONAL           :
BEAUTY SCHOOL, INC.,                      :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

      AND NOW, this 3rd day of January, 2018, the Petition for Allowance of Appeal

and Petitions for Leave to Amend are DENIED.